We think that the instructions of his Honor were correct upon both the points made in the cause. Upon the first they are fully sustained by the cases of Huggins v. Ketchum,20 N.C. 550; Smith v. Low, 24 N.C. 457, and Morrisey v.Love, 26 N.C. 78. And the testimony that the lands levied on were in the occupation of the persons mentioned in the levy at the time when it was made, having satisfied the jury that such were as fully identified as if the words of the act had been literally pursued, the judgment is not erroneous,                (22) and cannot be reversed on that account.
The instructions upon the second point are equally sustained by the principle decided in Burke v. Elliott, 26 N.C. 355. There it was held that a judgment of the County Court upon a justice's execution, returned levied on land, under which judgment there were an execution and sale of the land, precluded any collateral inquiry into the regularity of the previous proceedings, as for instance, whether the officer who made the levy and return was legally appointed, or whether notice of the levy and return had been given to the defendant in the execution. Of the same kind is the alleged irregularity in this case, that the levy does not set forth that it was made upon the land for want of goods and chattels. It is true that when the land is not sufficiently identified in the levy itself, or in the levy sustained by extrinsic proof, as in the case of Blanchard v.Blanchard, 25 N.C. 105, and Morrisey v. Love, cited above, or where the levy is not endorsed upon the execution or upon some paper attached thereto, as in the case of Dickson v. Peppers, 29 N.C. 427, the order of condemnation made by the County Court will be void, because there is no land to which it can properly apply, and which the sheriff can be authorized to sell under the writ of venditioni exponas. It is also true that when notice is not given to the defendant in execution previous to the motion for the order of condemnation, or where the defendant appears and objects to the order because the levy shows that it was made upon the land without stating for want of goods and chattels, or if any of such had been levied on, without showing what has been done with them, the orders ought not to be made. Borden v. Smith, 20 N.C. 27; Henshaw v. Branson,25 N.C. 298. But when *Page 28 
the order is made, then the court must be presumed to have acted rightly, to have acted upon an admission or waiver (23)  of notice or a waiver of the search for goods and chattels, or of an account of those, appearing to have been levied on before the levy was made upon the land. No collateral inquiry can then be made into the regularity of the order; that is, and inquiry not made in a proceeding instituted by the party expressly for the purpose of having it set aside for irregularity or reversed for error. And until thus set aside or reversed, it will sustain any right acquired under it, and therefore will sustain the title of a purchaser at a sale made under an execution issuing upon it.
PER CURIAM.                              Judgment affirmed.
Cited: Chasteen v. Phillips, 49 N.C. 461; Taylor v. Short, 50 N.C. 282;Overton v. Cranford, 52 N.C. 417.